Citation Nr: 0705772	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  99-13 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right patella prior to June 9, 2003.  

2.  Entitlement to a rating greater than 10 percent for this 
disability from June 9, 2003, to July 20, 2005.  

3.  Entitlement to a rating greater than 20 percent for this 
disability beginning July 20, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1998 and subsequent rating decisions 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  

Service connection for chondromalacia of the right knee was 
established in an August 1984 rating decision and an initial 
0 percent (i.e., noncompensable) rating assigned for the 
disability retroactively effective from May 1984 under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, based on 
instability.  

In a January 1999 rating decision, the RO assigned a separate 
10 percent rating for the osteophytes in this knee with 
painful motion, under Code 5262, and denied a compensable 
rating for the chondromalacia based on the instability.  

A January 2004 RO decision assigned a higher, 10 percent, 
rating for the chondromalacia effective June 9, 2003.  

The veteran was scheduled to appear at a travel Board hearing 
at the RO in September 2004.  But she failed to report for 
her hearing and has not provided any justification or 
explanation for her absence.  Neither has she requested that 
the hearing be rescheduled.  Her hearing request, therefore, 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (2006).  

In a December 2004 decision, the Board considered several 
other issues, including entitlement to a rating greater than 
10 percent for the osteophytes in the right patella with pain 
on motion; the Board denied that claim.  The record does not 
reflect that the veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  So the 
Board's decision on that issue is final.  

Also in that December 2004 decision, however, the Board 
remanded the claim requesting a higher rating for the 
chondromalacia to the RO - via the Appeals Management Center 
(AMC), for further development and consideration.

And in a June 2006 decision, on remand, the RO (AMC) again 
increased the rating for the chondromalacia - this time to 
20 percent effective July 20, 2005.

So the issues now on appeal are whether the veteran was 
entitled to a compensable rating prior to July 9, 2003; 
whether she was entitled to a rating higher than 10 percent 
from that date until July 20, 2005; and whether she is 
entitled to a rating higher than 20 percent from that date 
onward.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(unless expressly indicated otherwise, a veteran is presumed 
to be seeking the highest possible rating for all periods at 
issue).


FINDINGS OF FACT

1.  The medical evidence shows the chondromalacia of the 
right patella caused no instability prior to June 9, 2003.  

2.  The medical evidence shows the chondromalacia of the 
right patella caused slight instability from June 9, 2003, to 
July 20, 2005.  

3.  The medical evidence shows the chondromalacia of the 
right patella caused moderate instability beginning July 20, 
2005.  

4.  The painful motion in the veteran's right knee has been 
compensated separately, at 10 percent, effectively since 
September 28, 1998, and there is no pending appeal concerning 
whether that additional rating should be increased.




CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating prior 
to June 9, 2003, for chondromalacia of the right patella.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, and 4.71a, Code 5257 
(2006).  

2.  The criteria are not met for a rating greater than 10 
percent for this disability from June 9, 2003, to July 20, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, and 4.71a, 
Code 5257 (2006).  

3.  The criteria are not met for a rating greater than 20 
percent for this disability since July 20, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, and 4.71a, Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006).  And the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2006).  Although the veteran filed the claim 
at issue prior to the enactment of the VCAA, her claim is 
still pending, so the VCAA is applicable.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).

The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b). See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The U.S. Court of Appeals for Veterans Claims (Court) 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I) and issued another decision in its 
stead - Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The Court's decision in Pelegrini II held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The Pelegrini decision also held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini II and other precedent 
cases since issued, however, have clarified that in 
situations where the VCAA notice was not issued until after 
the initial adjudication of the claim (i.e., there is post-
decisional notice), VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, 


as if the initial decision was never made.  Rather, VA need 
only ensure the veteran receives or since has received 
content-complying VCAA notice such that he/she is not 
prejudiced.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error); see, too, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In this particular case at hand, the Board finds that any 
defect with respect to the timing and content of the VCAA 
notice was mere harmless error.  As mentioned, the RO 
initially adjudicated the claim in January 1998 and again in 
January 1999.  So the initial AOJ decisions were prior to 
November 9, 2000, the date the VCAA was enacted.  But 
Pelegrini II held, in part, that when, as here, a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with §§ 5103(a), 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Instead, the appellant 
has the right to subsequent VCAA 
content-complying notice and proper VA process.

Here, the veteran was denied a higher rating for the 
chondromalacia in her right patella and she appealed.  And in 
February 2001, the RO sent her a letter complying with the 
requirements of the VCAA pertaining to her increased rating 
claim.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(requiring that the Board identify documents in file 
providing notification complying with the VCAA).

As a consequence of all of this, any defect with respect to 
the timing of the VCAA notice was mere harmless error in this 
particular instance.  While the notice complying with all the 
requirements of the VCAA provided to the appellant in 
February 2001 was not given prior to the AOJ's initial 
adjudication of her claim, and indeed could not possibly have 
been, the notice nonetheless was provided by the AOJ prior to 
the transfer and certification of her case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  She has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to her VA notices.  She was also provided notice that she 
should submit pertinent evidence in her possession per 38 
C.F.R. § 3.159(b)(1).  As well, she was advised of how and 
where to send this evidence and how to ensure it was 
associated with her claim.  She has since submitted 
additional evidence in response to that February 2001 letter.  

The records pertaining to the veteran's relevant treatment, 
which she identified, were obtained.  In addition, she was 
provided several VA examinations to assess the severity of 
her disability - which is the dispositive issue on appeal.  
Therefore, deciding her appeal at this juncture is not 
prejudicial.  See again Mayfield and Prickett.

All the VCAA requires is that the duties to notify and assist 
are satisfied, including that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Such notification has been accomplished 
in this case, so all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds 
that the passage of the VCAA and the implementing 
regulations, and issuance of applicable Court precedent, does 
not prevent the Board from rendering a decision at this time 
on the issues mentioned since all notification and 
development needed to render a fair decision on these claims 
has been accomplished.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate her claims, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claims, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of 
these claims. 



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for an increased rating, 
rather than for service connection (which has been granted).  
But even so, as mentioned, she was provided notice of what 
type of information and evidence was needed to substantiate 
her claim.  She was also provided notice of the type of 
evidence necessary to establish a downstream effective date 
if a higher rating is granted.  Accordingly, the Board finds 
no evidence of prejudicial error in proceeding with final 
appellate consideration of her claim at this time.  See 
Mayfield v. Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  When there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

As already alluded to, the veteran has had a separate 10 
percent rating effectively since September 28, 1998, to 
compensate her for the painful motion she has in her right 
knee.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  See, too, VAOPGPREC 9-98 (August 14, 1998); Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, the Board's 
December 2004 decision addressed the issue of whether she was 
entitled to a rating higher than this; the Board determined 
she was not, and she did not appeal that decision, so it is 
final and binding on her.  So the only remaining issues 
pertain to whether she is entitled to a higher rating for the 
other manifestations of her knee disability - and, in 
particular, the instability attributable to the 
chondromalacia.



Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent rating if the 
impairment is slight, a 20 percent rating if the impairment 
is moderate, and a 30 percent rating if severe.  38 C.F.R. 
§ 4.71a, Code 5257.  

Since a separate 10 percent rating is already in effect based 
on range of motion (inclusive of the extent the motion is 
limited by pain), it is impermissible to also consider this 
very same symptom when determining the severity of the other 
impairment in the veteran's right knee - such as that 
attributable to her instability.  See 38 C.F.R. § 4.14 
(2006), VA's anti-pyramiding regulation; see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The record shows that a zero percent rating was in effect for 
chondromalacia of the right knee from May 1984, the day 
following the veteran's separation from service.  At the time 
of a VA compensation examination in January 2001, the 
examiner noted that the veteran's complaints concerning her 
right knee consisted of reduced range of motion, pain, 
swelling, and stiffness that is increased by prolonged flexed 
position of the knee.  She denied any giving way or popping 
of the knee.  On examination, there was no swelling, 
increased heat, or erythema about the knee, but crepitus was 
noted on movement and the patellar grind test was positive.  
Her gait was normal.  No instability or other abnormal 
clinical findings regarding the right knee were noted.  

VA clinic notes dated in January 2002 reflect several visits 
for complaints of left knee pain.  She did not express any 
complaints regarding her right knee and no pertinent abnormal 
clinical findings were noted by the examiners.  

Another VA compensation examination was conducted on June 9, 
2003.  The veteran's right knee symptoms at that time were 
essentially the same as those previously reported, but it was 
also noted she sometimes wore an elastic knee brace (for 
instability).  The examiner indicated the veteran was 
morbidly obese and walked with a waddling gait.  She could 
not do a deep knee bend.  There was no effusion or tenderness 
about the knee.  However, Lachman's and an anterior drawer 
sign were positive.  The examiner commented that the 
osteoarthritis in the veteran's right knee was induced by a 
torn or lax anterior cruciate ligament and was, therefore, 
service connected.  The same examiner provided a supplemental 
opinion in July 2003, stating that the pain that would occur 
in a flare-up would not significantly limit function of the 
knee and there was no excess fatigue or incoordination.  

Pursuant to the Board's December 2004 remand, the veteran 
underwent another VA compensation examination on July 20, 
2005.  She indicated that her right knee symptoms consisted 
of pain on walking, increased on climbing stairs or standing 
for prolonged periods and relieved by rest.  She denied using 
crutches, a brace, or a cane.  The examiner noted there was a 
mild increase in weakness and lack of endurance on use of the 
right knee, but no increase in fatigue.  There was some 
effusion and tenderness and mild weakness.  The veteran 
walked with an antalgic gait.  The examiner commented at one 
point that there was mild instability, with the medial and 
lateral collateral ligaments and the anterior and posterior 
cruciate ligaments being intact, although there was 20 
degrees of varus laxity.  Lachman's and McMurray's tests were 
negative.  And both the medial and lateral menisci were 
intact.  The examiner later commented that there was 10 
degrees of mediolateral instability "on the varus site 
slight grade and for functional limitation, the veteran can 
stand 15 minutes, sit two hours, and walk four blocks in 
maximum and can climb 10 steps with difficulty and she cannot 
do limited bending due to pain.  Which has the major 
functional impact."  To clarify his opinion, the examiner 
submitted a supplemental statement in February 2006 
indicating the veteran's right knee impairment included 
"mild to moderate lateral instability of the right knee and 
that impairment is also showing functional instability 
moderate."

The veteran was seen in a VA emergency room in November 2005 
complaining of right knee pain for the past two months.  No 
pertinent clinical findings were noted.  The examiner 
diagnosed right knee pain due to osteoarthritis and 
prescribed pain medication.  

Numerous other VA treatment records have also been obtained, 
dated from January 2001 to February 2006.  But, except as 
noted above, these records concern treatment for disorders 
unrelated to the veteran's right knee - so irrelevant.  

And of the medical and other evidence that does have a 
bearing on this appeal, it clearly shows that, prior to June 
9, 2003, there were no objective clinical indications of any 
instability or other impairment due to the veteran's right 
knee disability, other than limitation of motion, which as 
mentioned is rated separately.  The criteria of Code 5257 
indicate that a 10 percent rating requires slight impairment.  
The regulations also provide that, in every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2006).  

Therefore, prior to June 9, 2003, there simply is no basis 
for assigning a compensable rating for chondromalacia patella 
of the right knee under Code 5257.  

The VA examiner noted on June 9, 2003, that the veteran 
sometimes wore an elastic knee brace - so presumably for 
instability, and indicated that certain clinical tests for 
this were positive.  The examiner did not specifically 
comment on the severity of the impairment due to any 
instability, however.  And without more specific objective 
clinical findings indicating more severe impairment due to 
instability, and keeping in mind that even by the veteran's 
own admission she only "sometimes" wore an elastic knee 
brace, but affording her the benefit of the doubt, the Board 
finds that she experienced no more than slight impairment due 
to instability.  And as indicated, this was first disclosed 
during her June 9, 2003, VA compensation examination.  Code 
5257; 38 U.S.C.A. § 5107(b).

When more recently reexamined by VA on July 20, 2005, 
however, the veteran denied using crutches, a cane, or a knee 
brace, and she did not express any complaints suggesting she 
was experiencing any instability, except mild weakness.  
Nevertheless, that examiner reported a specific finding of 
varus laxity of the right knee joint, although also noting 
that the medial and lateral collateral ligaments and the 
anterior and posterior cruciate ligaments were intact.  The 
examiner variously characterized the instability or the 
impairment due to instability as mild, mild to moderate, or 
moderate.  The major impairment due to the right knee 
disability was noted to be from painful motion, which, as 
indicated, cannot be considered in the current analysis 
concerning the instability and other impairment.

So the veteran has had - at most, moderate instability in 
her right knee since the July 20, 2005, examination, and this 
level of instability is rated as 20-percent disabling under 
Code 5257.  She already has a 20 percent rating retroactively 
effective from the date of that examination.  So to receive 
an even higher rating, she needs to show disability above and 
beyond this.  And she has not.

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

While a higher rating based on greater limitation of motion 
due to pain on use cannot be assigned, inasmuch as that 
aspect has been considered in the separate rating based on 
impairment due to arthritis, no examiner has noted that 
repeated use has produced any additional impairment due to 
instability of the knee.  Accordingly, no higher rating may 
be assigned on the basis of DeLuca.  

A couple of final points worth mentioning, in exceptional 
cases where evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
regular schedular standards adequately describe and provide 
for the veteran's disability level.  There is no indication 
she has been frequently hospitalized for treatment of her 
right knee disability since her separation from service; 
instead, her evaluation and treatment has been on an 
outpatient (not inpatient) basis.  Neither does the record 
reflect marked interference with her employment, meaning 
above and beyond that contemplated by the current schedular 
ratings - keeping in mind she has separate ratings for her 
right knee disability.  See 38 C.F.R. § 4.1.  She has 
submitted no evidence, for example, of excessive time off 
from work due to this disability or of concessions made by 
her employer because of it.  There simply is no evidence of 
any unusual or exceptional circumstances that would take her 
case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In summary, a zero percent rating is in effect for 
chondromalacia patella of the right knee prior to June 9, 
2003, and the Board has concluded that the evidence does not 
support a compensable rating for that period.  Also, the 
Board concludes a 10 percent rating, and no higher, is 
warranted for the disability effective from June 9, 2003; 
inasmuch as a 10 percent rating has already been assigned, 
no increased rating is warranted.  Finally, the Board 
concludes that no more than a 20 percent rating is warranted 
for the disability beginning July 20, 2005, so no increased 
rating may be assigned for this most recent period either.  

For these reasons and bases, the claim for higher ratings for 
chondromalacia patella of the right knee for the stated 
periods must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, this doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

A compensable rating for chondromalacia of the right patella 
prior to June 9, 2003, is denied.  

A rating greater than 10 percent for chondromalacia of the 
right patella from June 9, 2003, to July 20, 2005, is denied.  

A rating greater than 20 percent for chondromalacia of the 
right patella beginning July 20, 2005, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


